                             UNITED STATES DISTRICT COURT

                                DISTRICT OF MINNESOTA

 HOWARD G. JACKSON,                                  Civil No. 17-5483 (JRT/BRT)

                Plaintiff,

          v.
                                                    ORDER ON MOTION FOR
 DAVID OSSELL and MELISSA                                RECUSAL
 GUNDERSON,

                Defendants.

         Howard G. Jackson, 153 Emerson Avenue East, Number 204, West St. Paul,
         MN 55118, pro se plaintiff.

         Stephen J. Christie, 15 West Kellogg Boulevard, Suite 750, St. Paul, MN
         55102, for Defendant David Ossell.

         Plaintiff Howard G. Jackson brought this action against Defendants David Ossell,

Melissa Gunderson and the Ramsey County Human Services Department. The Ramsey

County Human Services Department was subsequently dismissed from this action. (Am.

Order, Apr. 30, 2018, Docket No. 17.) The claims against Ossell and Gunderson in their

official capacities were also dismissed. (Id.) The only remaining claim is one based on 42

U.S.C. § 1983, and is brought against Ossell and Gunderson in their individual capacities.

Jackson alleges that Ossell and Gunderson violated his Fourth Amendment right to be free

from unreasonable searches and seizures. (See Compl. at 3, Dec. 18, 2017, Docket No. 1;

Ex., Feb. 20, 2018, Docket No. 6.) Jackson seeks damages for emotional harm. (Compl.

at 4.)
       Currently before the Court is Jackson’s Motion for Recusal of Magistrate Judge

Becky R. Thorson and Chief Judge John R. Tunheim. (Mot. for Recusal at 3, March 1,

2019, Docket No. 90.) Jackson also seeks to have Defendants’ attorneys disqualified and

removed from the case. (Id.) Alternatively, Jackson seeks to change the venue. (Id. at 4.)

The Court will deny Jackson’s Motion in its entirety because Jackson has failed to show

why he is entitled to such actions.


                                        DISCUSSION

       Jackson alleges the following facts: 1

       Some time in 2012, Jackson received full physical custody over his daughter, N.E.W. (See

Aff. of Howard G. Jackson (“Jackson Aff.”) at 2, Sept. 5, 2018, Docket No. 48.) After receiving

full custody of N.E.W., Jackson spoke to his probation officer, M.B., about his receiving custody

of N.E.W. (Id. at 2-3.) M.B., unsure whether Jackson could have full custody of N.E.W. due to a

sex offense committed by Jackson when he was a minor, informed Jackson that he would be

contacting the Ramsey County Human Services Department (“Human Services”) to get the correct




       1
          Jackson complains that the Court has not received nor reviewed his documents. The
Court lays out Jackson’s allegations to show him that it has received and reviewed every document
he has filed. Although the Court does so, it does not adopt these allegations as true, nor as the
facts of the case going forward.
        Although not specifically referenced here, the Court has reviewed Jackson’s latest
submissions, including his multiple demands, letters, and objections in Docket Nos. 91-99. None
of these documents require action from the Court, and some, such as Jackson’s Notices to Sue
(Docket Nos. 95, 98) appear to be complaints. The Magistrate Judge has previously denied
Jackson’s Motion to Amend his complaint, and as noted by the Magistrate Judge, the operative
complaint going forward is Jackson’s original complaint filed at Docket No. 1. (Order at 9, Jan.
24, 2019, Docket No. 83.)
                                                  -2-
answer. (Id. at 3-4.) Even after receiving full custody of N.E.W., Jackson never had actual custody

of her because he never had the chance to get N.E.W. from her mother. (Id. at 4.)

       After M.B. reported to Human Services, Jackson received a call from Gunderson, a

Human Services social worker, requesting to meet at Jackson’s apartment to talk about

N.E.W. and whether Jackson was fit to be a parent. (Id. at 6.) Jackson declined to meet at

his apartment. (Id.) Despite this, Gunderson and Ossell came to Jackson’s apartment while

he was out. (See id. at 18.) Gunderson and Ossell informed the landlord of Jackson’s

apartment, Greg Mach, that they needed to check within Jackson’s apartment. (Id. at 9.)

Mach asked if they had a warrant, and they responded that they did not have one. (Id.)

Mach then declined to let them into the apartment. (Id.) Gunderson and Ossell then

informed Mach that they would leave to get a warrant, and that Mach could get into trouble

should there be a child in danger within the apartment. (See id.) Mach then allowed

Gunderson and Ossell into Jackson’s apartment without Jackson’s consent and without a

warrant. (Id. at 9-10.)

       Jackson later returned to his apartment and discovered that the lock on his door had

been changed. (Id. at 11.) When Jackson asked Mach why the locks had been changed,

Mach explained that he was evicting Jackson because Gunderson and Ossell told him that

Jackson was a registered sex offender. (Id. at 12.) Eventually, however, Mach agreed not

to evict Jackson. (Id. at 13.)

       The next day, Jackson went to see Gunderson at her office. (Id. at 14.) When

Jackson asked Gunderson why she and Ossell went to his apartment, she looked lost. (Id.

at 16.) Jackson was informed that N.E.W. had already been placed on hold, and had a

                                                   -3-
scheduled hearing in front of a court. (Id. at 17; Mot. to Am. Compl., Ex. 1, Oct. 26, 2018,

Docket No. 53-1.) At the hearing, Jackson explained the circumstances of Ossell and

Gunderson’s visit to his home, but the court decided that because he is a registered sex

offender, he could not have custody of N.E.W. (Jackson Aff. at 18-20.)

       Jackson filed two CDs with the Court. (Notice of Evidence (“First CD”), March 29,

2018, Docket No. 11-1; Notice (“Second CD”), Apr. 25, 2018, Docket No. 14-2.) The first

CD contains an audio file of a discussion between Jackson and a Child Welfare employee.

(First CD.) Jackson asks why Child Welfare intervened despite a nine-year gap between

his last offense and the date Jackson received custody of N.E.W. (Id.) The employee

explained that Child Welfare Services is statutorily obligated to make those reports. (Id.)

Jackson then asked why “you guys”—presumably Child Welfare—went to his house

without permission. (Id.) The employee was unable to answer this question because she

was not present during the incident. (Id.) When pressed, the employee offered that, had

she been in the same situation, she would not have entered Jackson’s house. (Id.)

       The second CD also contained an audio file. (Second CD.) This audio file contains

a discussion between Jackson and Judy Hanson, an attorney for the Saint Paul City

Attorney’s office who was representing Ossell. (Id.) In the discussion, Jackson says that

he received a letter from the Saint Paul City Attorney’s Office. (Id.) It arrived after a

deadline to respond to the letter. (Id.) The envelope carrying the letter was addressed to

1350 Saint Clair, even though that was not Jackson’s residence, but the letter itself

contained Jackson’s correct address at Emerson Avenue. (Id.) Hanson explained that her

secretary might have made a mistake and that the 1350 Saint Clair address was the one

                                                -4-
listed on Jackson’s Complaint. (Id.) Hanson then went on to explain that she would be

filing a motion to dismiss, and needed to have a discussion with Jackson before doing so.

(Id.)


I.      MOTION FOR RECUSAL

        Jackson moves to have the Court and Magistrate Judge Thorson removed from this

case. A court should recuse from a matter if the Court's “impartiality might reasonably be

questioned.” 28 U.S.C. § 455. The Court should recuse if it is shown that the Court has a

personal bias or prejudice arising from an extrajudicial source. Rossbach v. United States,

878 F.2d 1088, 1089 (8th Cir. 1989) (citing United States v. Jones, 801 F.2d 304, 312

(8th Cir. 1986)); see also Liteky v. United States, 510 U.S. 540, 551 (1994) (extrajudicial

source is not the only basis for establishing disqualifying bias or prejudice, but is the most

common basis). Judicial rulings alone almost never constitute a valid basis for a bias or

partiality motion for disqualification. Liteky, 510 U.S. at 555.


        A.    Magistrate Judge Thorson

        As to Judge Thorson, Jackson makes two allegations that he believes calls into

question Judge Thorson’s impartiality. First, Jackson alleges that he requested sanctions

for spoliation, but Judge Thorson denied it. Second, Jackson alleges that Judge Thorson’s

judicial assistant refuses to let Jackson speak directly to Judge Thorson. Neither of these

acts show that Judge Thorson is partial in any way. The Court notes that the evidence

Jackson claims was spoiled—the two CDs he filed with the court—are in the Court’s

possession, and the Court has fully reviewed and listened to both CDs. As for Jackson’s

                                                 -5-
inability to directly reach Judge Thorson, it is not the practice of courts to allow parties to

speak directly to a Judge outside of the courtroom in any case. Jackson has not shown any

basis for Magistrate Judge Thorson’s recusal.


       B.     The Court

       Jackson also makes two allegations that he believes calls into question the Court’s

impartiality. First, Jackson alleges that when he requests copies of documents he filed with

the District of Minnesota Clerk’s Office (“Clerk’s Office”), he is denied access to them.

Second, the Court’s judicial assistant refuses to let Jackson speak directly to the Court. The

first allegation does not call into question the Court’s impartiality because the Court is not

involved with parties’ filings, and the Clerk’s Office is a separate entity from the Court.

As noted above, the second allegation does not call into question the Court’s impartiality.

Thus, the Court will deny Jackson’s Motion for Recusal.


II.    MOTION FOR DISQUALIFICATION

       Jackson also requests that the Court disqualify the Defendants’ attorneys. “A party's

right to select its own counsel is an important public right and a vital freedom that should

be preserved; the extreme measure of disqualifying a party's counsel of choice should be

imposed only when absolutely necessary.” Macheca Transp. Co. v. Philadelphia Indem.

Co., 463 F.3d 827, 833 (8th Cir. 2006) (quoting Banque Arabe Et Internationale

D’Investissement v. Ameritrust Corp., 690 F. Supp. 607, 613 (S. D. Ohio 1988).

A motion to disqualify counsel filed by the opposing party faces strict judicial review. See

Harker v. Comm’r of Internal Revenue, 82 F.3d 806, 808 (8th Cir. 1996) (“Because of the

                                                 -6-
potential for abuse by opposing counsel, disqualification motions should be subjected to

particularly strict judicial scrutiny.”) (internal citation omitted).

       Jackson has only made loose allegations that Ossell’s attorney tampered with

evidence, filed false reports, and covered up illegal activities. 2           Further, Jackson

conclusorily alleges a conflict of interest, but does not explain who is involved, nor the

conflict. Jackson has failed to show any evidence that entitles him to the extreme remedy

of disqualification of an opposing party’s attorney, and the Court will deny Jackson’s

Motion for Disqualification.


III.   MOTION TO TRANSFER

       A party may move to transfer under 28 U.S.C. § 1404(a). Section 1404(a) states

“[f]or the convenience of the parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been

brought.” Id. The purpose of § 1404(a) is “to prevent the waste of time, energy and money

and to protect litigants, witnesses and the public against unnecessary inconvenience and

expense.” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964) (internal quotation marks

omitted). “[T]he party seeking a transfer under section 1404(a) typically bears the burden

of proving that a transfer is warranted.” Terra Int'l, Inc. v. Miss. Chem. Corp., 119 F.3d

688, 695 (8th Cir. 1997).




       2
        Jackson appears to allege that Ossell’s attorney tampered with evidence when a proposed
order was mailed to Jackson with Ossell’s motion to dismiss. (See Mot. to Reassign at 4, Apr. 3,
2019, Docket No. 102.) The Court notes, however, that it is normal practice for a party to submit
a proposed and unsigned order with any motion it files. This is not tampering with evidence.
                                                   -7-
       In considering a motion brought under § 1404(a), courts are to balance “(1) the

convenience of the parties, (2) the convenience of the witnesses, and (3) the interests of

justice.” Id. at 691. These factors merit “individualized, case-by-case consideration,” in

which courts “weigh in the balance a number of case-specific factors.” Stewart Org., Inc.

v. Ricoh Corp., 487 U.S. 22, 29 (1988). The movant must “show that the balancing of

the . . . factors strongly favors transfer.” Brockman v. Sun Valley Resorts, Inc., 923 F.Supp.

1176, 1179 (D. Minn. 1996) (internal quotation marks omitted).

       Jackson argues that—due to the misconduct and/or conflicts of interest of Ossell’s

attorney, the Magistrate Judge, and the Court—his case should be transferred to a different

venue if his “situation can’t be handle[d].” (Mot. for Recusal at 4.) Because Jackson fails

to show misconduct or conflicts of interest, Jackson also fails to show a transfer is

warranted. Jackson also fails to show that it would be more convenient for the parties or

witnesses, or in the interest of justice to transfer his case. Furthermore, Jackson has not

specified which court he would like his case transferred to, thus the Court is unable to

balance the three factors above. Thus, the Court will deny Jackson’s Motion to Transfer.


IV.    OBJECTION TO REASSIGNMENT OF CASE 19-CV-741

       On March 18, 2019, Jackson filed another case (19-CV-741), alleging a host of

constitutional violations. (See Compl., Case No. 19-cv-741, Mar. 18, 2019, Docket No. 1.)

That case was originally assigned to United States District Court Judge Michael J. Davis.

The case was subsequently reassigned to the Court. Jackson objects to this reassignment.

(Mot. to Reassign, Apr. 3, 2019, Docket No. 102.)


                                                 -8-
       Although the case has been reassigned, it is still its own separate case. The merits

of this case (17-CV-5483) and Jackson’s other case (19-CV-741) will be heard and decided

separately.   The reassignment was done to conserve judicial economy and make

administration of Jackson’s cases more efficient.      Accordingly, the Court will deny

Jackson’s objections.


V.     REQUEST FOR A HEARING

       Jackson requests a hearing. It is unclear which motion or motions he would like

heard at such a hearing. Regardless, the Court has sufficient information from Jackson’s

filings and briefs to make a ruling on Jackson’s motions without a hearing. The request

will be denied.


VI.    REQUEST FOR RELIEF AS TO TORT CLAIM

       Jackson requests that the Court “[t]ake care of [his] Tort Claim and Spoliation

Jugement [sic] payment.” (Mot. to Reassign at 1.) The Court cannot resolve Jackson’s

tort claim at this stage because such a resolution would require a motion from either party,

or a trial. Jackson’s spoliation allegation was addressed above.


VII.   MOTION TO UNSEAL COMPLAINT

       Jackson, in a self-styled Motion to Make My Complaint In My Lawsuit Not

Protection (Meaning) Public For Everyone, which the Court construes as a motion to

unseal, moves to have the Court unseal his Complaint. (Mot. to Make My Compl. Not

Protection at 1, Apr. 3, 2019, Docket No. 103.) The Complaint was filed as a sealed


                                                -9-
document because it references a minor. The Court will order the Complaint to be filed

unsealed subject to certain redactions to protect the identity of the minor named in the

Complaint. All mentions of the minor’s name, whether in full or only in part, shall be

redacted.


VIII. SERVICE ON MELISSA GUNDERSON

       Jackson also requests permission to serve Minnesota House Speaker, Melissa

Hortman, because, he believes, she is the Melissa Gunderson that worked for Child

Protective Services and entered his apartment in 2012. (Request to Serve Party, Apr. 1,

2019, Docket No. 101.) Jackson cites no evidence to show that this allegation is plausible.

(Id.) Speaker Hortman is not a named defendant in this case, thus, the Court will deny

Jackson’s request to serve her.

       Furthermore, the Magistrate Judge gave Jackson a deadline of thirty days from

January 24, 2019, to serve Gunderson. (Order at 5, Jan. 24, 2019, Docket No. 84.) It is

now beyond the thirty days, and Jackson has failed to serve Gunderson.

       Properly effected service of process is a fundamental element to any lawsuit.

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999). Defects in

service of process are jurisdictional in nature. “If a defendant is improperly served, a

federal court lacks jurisdiction over the defendant.” Printed Media Servs., Inc. v. Solna

Web, Inc., 11 F.3d 838, 843 (8th Cir. 1993). Rule 4(m) provides the following:

              If a defendant is not served within 90 days after the complaint
              is filed, the court—on motion or on its own after notice to the
              plaintiff—must dismiss the action without prejudice against
              that defendant or order that service be made within a specified
                                              -10-
              time. But if the plaintiff shows good cause for the failure, the
              court must extend the time for service for an appropriate
              period.
Fed. R. Civ. P. 4(m). “The plaintiff is responsible for having the summons and complaint

served within the time allowed by Rule 4(m)[.]” Fed. R. Civ. P. 4(c)(1); see King v. Dingle,

No. 08-5922, 2009 WL 2208164, at *1 (D. Minn. July 22, 2009) (adopting Report and

Recommendation) (“[I]t is the Plaintiff’s responsibility to provide a proper address to

effectuate service of process, and attempts to effectuate service cannot be considered good

cause to grant an extension of time for that service.”); see also Petrucelli v. Bohringer and

Ratzinger, 46 F.3d 1298, 1307 (3d Cir. 1995) (“[R]eliance upon a third party or on a process

server is an insufficient basis to constitute good cause for failure to timely serve, and is

also an insufficient basis for granting an extension of time to effect service.”).

       The Court allowed additional time for service well beyond the 90 days provided for

in Rule 4(m), and Plaintiff has neither provided the necessary information for service, nor

has he provided good cause for the continued failure. Thus, the Court will dismiss

Gunderson from the case without prejudice.


                                          ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

          1. Plaintiff’s Motion for Recusal, Disqualification, and Transfer of Venue

              [Docket No. 90] is DENIED.

          2. Plaintiff’s Request to Serve Party [Docket No. 101] is DENIED.



                                                -11-
        3. Plaintiff’s Motion to Reassign Case, Motion for Tort Claim, and Motion for

            Hearing [Docket No. 102] is DENIED.

        4. Plaintiff’s Motion to Make My Complaint Not Protection [Docket No. 103]

            is GRANTED. Jackson’s Complaint [Docket No. 1] is unsealed subject to

            the foregoing redactions.



DATED: May 16, 2019
at Minneapolis, Minnesota.                       ______                     ______
                                                       JOHN R. TUNHEIM
                                                           Chief Judge
                                                    United States District Court




                                          -12-
